PER CURIAM.
This cause coming on regularly for hearing or submission, and there being no one present in open court on behalf of appellant, ordered appeal herein submitted on behalf of appellant on briefs on file, and presented by Mr. Joseph Karesh, Assistant United States Attorney, counsel for appel-lee, and submitted to the court for consideration and decision. Upon consideration thereof, further ordered that the order of the District Court in this cause be affirmed, that a judgment be filed and entered accordingly, and that the mandate of this court in this cause issue according to rule.